 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12   ARUN PADHI,                             )   No. 2:18-cv-02383-JAK (JDE)
                                             )
13                                           )
                        Plaintiff,           )   ORDER ACCEPTING REPORT
14                                           )
                   v.                        )   AND RECOMMENDATION OF
15                                           )   UNITED STATES MAGISTRATE
     NANCY A. BERRYHILL, Acting              )
                                             )
                                                 JUDGE
16   Commissioner of Social Security,
                                             )
                                             )
17                      Defendant.           )
                                             )
18                                           )
                                             )
19                                           )
                                             )
20
21
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
22
     Joint Stipulation of the parties, the records on file, and the Report and
23
     Recommendation of the assigned United States Magistrate Judge. No party
24
     has filed any written objection to the Report and Recommendation. The Court
25
     accepts the findings and recommendation of the Magistrate Judge.
26
           IT IS THEREFORE ORDERED that Judgment be entered reversing the
27
     decision of the Commissioner of Social Security in this case and remanding the
28
 1   matter for an award of benefits consistent with the Report and
 2   Recommendation.
 3
 4   Dated: March 28, 2019
 5                                              ______________________________
                                                JOHN A. KRONSTADT
 6
                                                United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
